Citation Nr: 9917293	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-26 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
service-connected herniated lumbar disc, L4-5, status 
post-operative, prior to December 8, 1997.  

2. Entitlement to an evaluation in excess of 40 percent for 
service-connected herniated lumbar disc, L4-5, status 
post-operative, from December 8, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to May 1978, 
from July 1978 to July 1980, and from June 1981 to September 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a 20 percent evaluation for service-
connected herniated lumbar disc at L4-5, status post-
operative.  By rating decision in July 1998, the RO granted 
an increased evaluation of 40 percent for this condition, 
effective December 8, 1997.  

The Board notes that the veteran timely perfected an appeal 
on the issue of service connection for arthritis of the hips, 
shoulders, and spine (claimed as fibromyalgia and benign 
joint hyper-mobility syndrome, a subtype of Ehlers-Danlos 
syndrome, by aggravation).  At the May 1999 hearing the 
veteran submitted a written request to withdraw this issue 
from consideration.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b) (1998).  Therefore, the issue of 
service connection for arthritis of the hips, shoulders, and 
spine is not before the Board.  

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's herniated lumbar disc at L4-5, post-
operative, is manifested by chronic lower back pain, 
radiating pain into the left leg and buttocks, muscle 
spasm, and diminished ankle jerk reflex.  


CONCLUSIONS OF LAW

1. The criteria for a 60 percent evaluation for service-
connected herniated lumbar disc, L4-5, status post-
operative have been met prior to December 8, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).

2. The criteria for a 60 percent evaluation for service-
connected herniated lumbar disc, L4-5, status post-
operative have been met for the period from December 8, 
1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for a herniated lumbar disc at L4-5 in 
September 1983.  By rating decision in November 1983, the RO 
granted service connection for this condition with 
a 10 percent evaluation under Diagnostic Code 5293, effective 
from September 14, 1983.  

A VA spinal examination was conducted in June 1996.  A 
history of a laminectomy in October 1982 was noted.  Range of 
motion testing revealed flexion of 100 degrees, lateral 
flexion of 30 degrees, full rotation, and extension of 15 
degrees.  The examiner noted right sciatic notch tenderness, 
a well-healed surgical scar, and no paraspinal muscle spasm.  
X-ray examination showed mild disc space narrowing at L4-5 
and no instability or evidence of spondylolysis or 
spondylolisthesis.  An impression of failed back syndrome was 
reported.  

By rating decision in September 1996, the RO granted an 
increased evaluation of 20 percent for service-connected 
herniated lumbar disc at L4-5, effective June 6, 1996.  The 
record contains VA treatment records indicating diagnoses 
of chronic back pain and lumbar disc disease, with reports of 
pain radiating into the left leg, and increased pain in the 
lower back becoming constant in approximately 1994-1995.  

In his notice of disagreement, received in June 1997, the 
veteran stated that the pain and symptoms related to his 
lower back condition had increased in severity in the 
previous five years.  In a letter received in July 1998, the 
veteran stated that he had chronic lower back pain since 
April 1992 and constant sciatic pain since March 1992.  

A VA examination was conducted in December 1997, and the 
examiner noted review of the veteran's claims file.  The 
examiner reported a history of slightly worsened pain 
following surgery in 1982, with occasional flare-ups, which 
became chronic in 1993.  The veteran indicated pain radiating 
down his left leg at times, with a burning sensation in both 
buttocks.  Range of motion testing showed full lateral 
bending and extension, with rotation of 45 degrees 
bilaterally and forward flexion to the level of the knees.  
Some decreased pinprick sensation in the left L5 distribution 
was noted and some tenderness over the L5-S1 interspace.  
The examiner stated that the veteran displayed failed back 
syndrome, with continued low back pain post laminectomy in 
1982.  An examination was also conducted in December 1997 and 
noted no muscle spasm in the low back.  

By rating decision in July 1998, the RO granted an increased 
evaluation to 40 percent, effective December 8, 1997, the 
date of the VA examination.  

At a hearing before the undersigned in May 1999, the veteran 
testified that he was currently being treated with medication 
at the VA, which helped him to tolerate the pain.  He stated 
that he was suffering from severe constant chronic low back 
pain, radiating down the left leg to the mid-calf, and muscle 
spasm.  Transcript, p. 4.  The veteran testified that the 
pain was constant, but worse in the early mornings and late 
evening, and he experienced twitching muscle spasm in his 
lower back and legs.  Transcript, p. 12.  He reported 
numbness and tingling in his legs with throbbing pain in his 
buttocks.  Transcript, p. 6.  He indicated that his back pain 
limited his physical activity.  Transcript, p. 7.  The 
veteran testified that he was not employed due to his low 
back and leg pain.  Transcript, p. 8. 

At the May 1999 hearing the veteran submitted a December 1998 
physical examination for the purposes of the Arizona 
Department of Economic Security.  The examiner, A.B.P., M.D., 
reported review of the veteran's medical records and history.  
The veteran stated that his symptoms, particularly his back 
pain worsened, approximately five years previous, and he 
ceased working in March 1996 due to these symptoms.  Dr. 
A.B.P. noted that the veteran was unable to sit for longer 
than 15-20 minutes, due to back and left leg pain and could 
not stand longer than 15 minutes or walk further than 
approximately 600 feet.  Physical examination showed the 
ability to bend forward to about the level of the knee with 
inability for further flexion due to pain.  Tenderness over 
the sacroiliac and paralumbar regions was noted.  Left ankle 
reflex was diminished.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

Under the Schedule, intervertebral disc syndrome warrants a 
20 percent evaluation if it is moderate with recurring 
attacks; a 40 percent evaluation if severe with recurring 
attacks with intermittent relief; and a 60 percent evaluation 
if pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Limitation of motion of the lumbar spine is awarded a 10 
percent evaluation for slight limitation, a 20 percent 
evaluation for moderate limitation and a 40 percent 
evaluation for severe limitation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

In the instant case, the VA treatment records noted that the 
veteran's lower back pain and radiating pain became constant 
in approximately 1994-1995.  The veteran stated that his back 
pain and sciatic pain had been constant since 1992.  The VA 
examiner in December 1997 noted that the veteran's lower back 
pain became chronic in 1993.  The evidence of record shows 
persistent symptoms with characteristic pain since, at least, 
1995.  The veteran has indicated that medication helped him 
to tolerate the pain, but relief from pain was not indicated.  
The veteran's ankle jerk reflex was noted to be diminished.  
The medical records indicate that the veteran's condition 
worsened several years prior to the December 1997 
examination.  The Board notes that an evaluation in excess of 
40 percent under Diagnostic Code 5292 is not warranted under 
the Schedule.  However, the weight of the evidence is not 
against a 60 percent evaluation under Diagnostic Code 5293 
for the entire period of the veteran's instant appeal.  
The symptomatology reported by the veteran, the VA examiner, 
VA outpatient treatment records, and the opinion of Dr. A.B.P 
are compatible with a 60 percent evaluation under the 
Schedule.  


ORDER

Entitlement to an evaluation of 60 percent for service-
connected herniated lumbar disc, L4-5, status post-operative 
before December 8, 1997, is granted, subject to controlling 
regulations affecting the payment of monetary awards.

Entitlement to an evaluation of 60 percent for service-
connected herniated lumbar disc, L4-5, status post-operative, 
from December 8, 1997, is granted, subject to controlling 
regulations affecting the payment of monetary awards.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

